Citation Nr: 1529680	
Decision Date: 07/10/15    Archive Date: 07/16/15

DOCKET NO.  10-46 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

1.  Entitlement to an effective date earlier than August 24, 2010, for the award of a 70 percent rating for service-connected schizoaffective disorder. 

2.  Entitlement to an effective date earlier than August 24, 2010 for the award of total disability rating (TDIU) based on service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to June 1980. 

These matters come before the Board of Veteran's Appeals (Board) on appeal from a July 2008 rating decision and a September 2009 rating decision, both by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The July 2008 rating decision, in pertinent part, granted a temporary total evaluation due to hospitalization from February 11, 2008, to March 31, 2008, and continued a 30 percent rating for schizoaffective disorder with a history of adjustment disorder, dysthemia, and anxiety.  The Veteran filed a Notice of Disagreement (NOD) with the rating assigned in September 2008.  Then, in March 2009, the RO issued a rating decision granting the Veteran a 50 percent rating for his acquired psychiatric disorder, effective April 1, 2008.  On April 2, 2009, the RO issued a Statement of the Case (SOC).  In September 2009, the RO issued another rating decision, continuing the 50 percent rating for the Veteran's schizoaffective disorder with history of adjustment disorder, dysthymia, and anxiety.  In November 2009, the Veteran filed a timely NOD.  Then, in June 2010, the RO issued a SOC continuing the 50 percent rating.  Then, in a September 2010 rating decision, the RO granted a 70 percent rating for the Veteran's service-connected schizoaffective disorder with history of adjustment disorder, dysthemia, and anxiety, effective August 24, 2010, which was the date of the Veteran's VA examination.  In December 2010, the Veteran filed a NOD with the effective date assigned and the RO issued a SOC in December 2010.  The Veteran filed his Substantive Appeal, VA Form 9, in December 2010.  Accordingly, this appeal concerns the periods prior to, and upon termination of, the temporary total rating assigned pursuant to 38 C.F.R. § 4.29.

The Board notes that the file contains relevant ongoing VA treatment records dated from April 10, 2009, after the issuance of the April 2, 2009 SOC and within the one year appeal period from the July 2008 rating decision.  The Board notes that these additional records include relevant information regarding the Veteran's psychiatric disability and TDIU.  Additionally, VA is on constructive notice of all records generated by VA and they are considered part of the record as of the date of that record.  When the AOJ receives pertinent evidence relevant to a claim properly before it that is not duplicative of evidence already discussed in the SOC, it must prepare a Supplemental SOC addressing that evidence.  38 C.F.R. § 19.31(b)(1) (2014).  However, the RO did not issue a Supplemental SOC following these records.  Notably, a Substantive Appeal must be filed within 30 days from the date that the AOJ mails the Supplemental SOC to the claimant.  38 C.F.R. § 20.302(c).  However, because the RO did not issue the Veteran a Supplemental SOC, the 30-day period for the Substantive Appeal did not begin to run.  

In considering the procedural posture of the increased rating for schizoaffective disorder claim, the Board observes that the express wording of 38 U.S.C.A. § 7105(a) (West 2014) states that "appellate review will be initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case (SOC) is furnished. . . ."  Id.  That notwithstanding, the United States Court of Appeals for Veterans Claims (Court), in Archbold v. Brown, 9 Vet. App. 124 (1996), found that the issuance of an SOC is not an absolute requirement for acceptance of a Substantive Appeal.  Where a written statement specifically identifies the issues appealed and contains specific arguments as to the errors made by the Agency of Original Jurisdiction (AOJ) in denying the claim, the Court held that such written statement would satisfy the criteria for a timely-filed Substantive Appeal, even if it is filed prior to issuance of the SOC, as the veteran would have until at least 60 days after the SOC was mailed to perfect the appeal. Id. at 132.

In applying the holding in Archbold to the procedural facts, the Board finds that the Veteran never received the Supplemental SOC he was owed after the receipt of additional of relevant treatment records following the issuance of the April 2009 SOC.  Therefore, to accord the Veteran a fair opportunity to prosecute the appeal of this discrete issue, the Board determines that the November 2009 NOD, which included specific arguments as to the errors the RO made, constitutes a valid and timely Substantive Appeal as set forth in Archbold.  As such, the Board finds that the Veteran's original claim for an increased rating, filed in January 2008, remains on appeal.

With regard to the issue of entitlement to an earlier effective date for the grant of TDIU, in a June 2014 Board decision, the Board granted entitlement to TDIU, effective August 24, 2010, but denied entitlement to TDIU prior to time.  Then, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in April 2015, the Court granted a Joint Motion for Remand (JMR) by the Veteran and VA General Counsel, to vacate the Board's decision with regard to this issue and remand the case for readjudication in accordance with the JMR.

In March 2015, the Veteran testified before the Board at a video conference hearing.  A copy of the transcript has been associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claim processing system.  There is also a paperless, electronic record in the Virtual VA system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The Veteran's schizoaffective disorder symptoms more nearly approximate findings consistent with occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, for periods from January 31, 2008 to February 10, 2008, and from April 1, 2008.

2.  For the periods from January 31, 2008 to February 10, 2008, and from April 1, 2008, the Veteran's combined disability rating was 80 percent for: schizoaffective disorder, rated as 70 percent disabling, left index finger amputation, rated as 20 percent disabling, and a left middle finger disability, rated as 10 percent disabling.

3.  The evidence shows that the Veteran was unable to secure and follow a substantially gainful occupation by reason of his service-connected schizoaffective disorder, for the periods from January 31, 2008 to February 10, 2008, and from April 1, 2008.



CONCLUSIONS OF LAW

1.  For the periods from January 31, 2008 to February 10, 2008, and from April 1, 2008, the criteria for a 70 percent schedular rating for schizoaffective disorder have been met. 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).

2.  For the periods from January 31, 2008 to February 10, 2008, and from April 1, 2008, the criteria for a TDIU due to the service-connected schizoaffective disorder have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 4.16(a), (b) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing. 38 C.F.R. § 3.159(b) (2014).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in February 2008 letter, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for an increased rating for a psychiatric disorder, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA. The letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the types of evidence which impacts those determinations.  The claim was last adjudcated in July 2008.  As such, the timing requirement is met.  In addition, the Veteran was notified via letters dated in October 2008 and August 2009 that advised him of the criteria for establishing TDIU, the evidence required in this regard, and his and VA's respective duties for obtaining evidence. These letters accordingly addressed all notice elements and predated the initial adjudication of the claim in September 2009.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's VA treatment records, Social Security Administration records, and VA examination reports.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing in March 2015, the undersigned VLJ identified the issue on appeal (the hearing was conducted regarding the Veteran's increased rating claim only), indicated the basis for the RO's denial, and indicated the evidence necessary to substantiate the claim.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the Board hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  Moreover, the record fails to show harmful error under Bryant as the development necessary to substantiate the claim was conducted.  See Bryant v. Shinseki, 23 Vet. App. 488, 498-99 (2010).

 As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument and presenting for VA examinations.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The statutory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400. 

The effective date of a grant of an increased rating is the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if the claim is received within a year from that date.  Otherwise, the effective date is the later of the date of increase in disability or the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. § 3.400(o)(2) (2014); Harper v. Brown, 10 Vet. App. 125 (1997). 

A claim is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2014). 

However, 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only where the increase precedes the claim, provided also that the claim is received within one year after the increase.  In those cases, the Board must determine under the evidence of record the earliest date that the increased rating was ascertainable.  Hazan v. Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98 (1998), 63 Fed. Reg. 56705 (1998).  

I.  Earlier effective date for the grant of 70 percent for schizoaffective disorder

The Veteran contends that he is entitled to an effective date prior to August 24, 2010, for the assignment of a 70 percent disability evaluation for his service-connected schizoaffective disorder.  Here, the relevant evidentiary window begins one year before the Veteran filed his claim for increased rating for schizoaffective disorder on January 31, 2008.  Having reviewed the evidence of record, the Board finds that a disability evaluation of 70 percent is warranted at least for the periods from January 31, 2008 to February 10, 2008, and from April 1, 2008.  The preponderance of the evidence of record reflects that an evaluation of 70 percent is not warranted at any time prior to January 31, 2008.

VA treatment records dated from February 2008 indicate that the Veteran called and inquired about an appointment with a psychiatrist.  He indicated that he had become more symptomatic in the past month to month and a half, despite taking medication consistently.  He denied alcohol use and drug abuse.  He reported symptoms of worsening sleep disturbances, feeling "on edge," irritability, feeling depressed, feeling that people are "out to get him," and hearing voice telling him that people are out to get him.  The Veteran reported nightmares and indicated that woke him in the middle of the night and stated that he woke"with the devil" in his head and in his dreams.  He also reported that he threw his food because he believed his wife had poisoned him.  He reported suicidal ideation and aggressive thoughts that he was struggling to control.  He denied any immediate plans to hurt himself or others.  The Veteran spoke with a clinician about coming into the emergency room for an evaluation and a probable admission.  The Veteran indicated that he could not get a ride to the emergency room until his wife returned from work.  

The Veteran was provided a VA examination in February 2008 to gauge the severity of his service-connected psychiatric disorder.  At the time of the examination, the Veteran was admitted to the psychiatric unit at the Jefferson Barracks VA Medical Center on February 11, 2008.  The examiner noted that the admission note indicated that the Veteran complained of being "more depressed" for the last six months when he was not working.  He also reported some suicidal thinking and paranoid ideations.  He also admitted to using drugs and alcohol shortly before being admitted to the hospital.  He reported drinking one pint of alcohol and using cocaine.  The examiner noted that the Veteran's VA treatment records indicate that he received no mental health treatment from May 2006 until February 2008.  Thus, the examiner stated, it appeared the Veteran had not received mental health treatment for almost two years.  

The examiner spoke to the Veteran's wife via telephone and she indicated that the Veteran had become more paranoid, anxious, frustrated, and not as involved with their nine-year-old son in the past three to four months.  She also stated that she did not monitor his medications and has no knowledge of whether he takes them as prescribed.  She was also unsure about whether he was using alcohol or drugs.  She indicated that she noticed an increase in his frustration and she attributed this symptom to either alcohol use or to a worsening of his mental condition.  

The Veteran told the examiner that he had not been working since July 2006 because he was having problems with his hands; he stated that he spent his time volunteering at his church on a "daily basis."  He stated that working at the church kept him "out of trouble."  The veteran was married and stated that he has four children, three of whom currently live at home.  The Veteran reported that his symptoms had worsened.  He described his sleep as "erratic" and reported sleeping approximately four hours a night.  He indicated that his appetite was good and had gained a few pounds.  He reported a "poor energy level" and a "continuation of anger and irritability."  He told the examiner that he tends to "fly off the handle" very quickly.  The Veteran also reported that he began to believe that people were trying to harm him.  Specifically, he stated that he believed his wife was trying to poison him.  He said that, since being in the hospital, he no longer believed that to be true.  He also endorsed hearing voices telling him to do things and reported hearing the voices during the examination.  He also endorsed suicidal ideation, and he stated that he had plans to cut his wrist.  He denied any previous suicide attempts, but he told the examiner that he tried to cut his wrist approximately four months ago.  The Veteran indicated that he did not break the skin.  The Veteran also endorsed homicidal ideation, stating that he thought about killing a friend that he believed was trying to kill him.  The Veteran told the examiner that he no longer believed his friend was trying to harm him.  The examiner questioned the veracity of the Veteran's statements regarding his auditory hallucinations.

A staff member from the unit accompanied the Veteran to the examination and described the Veteran's initial behavior as angry and told the examiner that the Veteran had several altercations with staff.  The staff member indicated that the Veteran's mood had been calmer in the past few days.  The Veteran was smiling more frequently and was more social.  

The examiner noted that the Veteran arrived on time to his examination, was adequately groomed and appeared clean.  He was initially guarded during the interview, but he slowly began to relax and respond to humor.  His mood was euthymic and his affect was slightly blunted.  His responses were slow.  He was oriented in all spheres, but he stated the date incorrectly.  There were no gross or fine motor impairments noted; his thought process appeared "somewhat confused."  The Veteran reported auditory hallucinations, and his speech was unclear and difficult to understand.  The Veteran performed immediate memory tasks without error, but he was unable to recall any of the three items on intermediate testing, and on delayed memory tasks, he was only able to recall one item with prompting.  The Veteran was confused by the serial seven tasks and only completed the first subtraction correctly.  The Veteran's attention and concentration were also impaired as the veteran initially misspelled a five-letter word. However, when he was corrected he successfully spelled it backwards.  His impulse control appeared to be adequate during the interview, but his verbal abstract reasoning skills were poor and his insight and judgment were significantly limited.  The examiner found that the Veteran was able to complete activities of daily living congruent with his age cohorts, and by his own acknowledgment, had difficulty managing finances.

The examiner found that the Veteran's symptoms did not appear to have worsened since the previous VA examination.  The examiner diagnosed dysthymic disorder, anxiety disorder and alcohol and cocaine dependence and assigned a GAF score of 50.

The records from the Veteran's period of hospitalization show that he was admitted and placed on suicide precautions.  He was evaluated and was thought to be "very paranoid" and still experiencing command auditory hallucinations, and he thus remained on precautions for several days.  He began taking the medications he had previously been prescribed and was started on additional medications.  The clinicians changed the Veteran's diagnosis to schizoaffective disorder, bipolar typed.  He eventually improved on his final medication regiment and a meeting was held with his wife prior to discharge to ensure she could assist with his compliance after discharge.  The Veteran learned of his brother's murder prior to discharge and he appeared to handle the news well.  The Veteran was alert on examination, oriented in all spheres, well-groomed and cooperative with good eye-contact.  His speech was spontaneous, slightly mumbled but more coherent than previously.  He exhibited minimal fidgeting, described his mood as "pretty good" and exhibited an appropriate and full-range affect.  His thought processes were logical and directed and he denied thoughts of self-harm or harm to others.  He continued to report occasional non-intrusive visual hallucinations.  His insight and judgment were fair.

The Veteran was discharged in March 2008, and treatment records show that upon admission, he was assigned a GAF score of 35 and upon discharge; he was assigned a GAF score of 55.  The records indicate that the Veteran reported feeling depressed, frustrated, and easily angered.  He endorsed visual hallucinations of things moving across the floor and in the air.  He admitted to using drugs and alcohol.  He reports compliance with his medications despite not having followed up with a psychiatrist in over 2 years

A treatment note from April 2009 indicated that the Veteran had a walk-in appointment, during which he reported a problem with hearing voices and needing a medication adjustment.  He reported that he had just begun working at the VA medical center and that he had stopped taking his medications about two months previously.  He indicated that he stopped taking the medication because he fell asleep if he were sitting for a period of time.  The Veteran was counseled on his medication and compliance.  He indicated that he would take his medication as prescribed and contact the clinic with any medication problem or concern.  

In August 2009, the Veteran was seen again regarding the drowsiness caused by his psychiatric medications.  He reported auditory hallucinations telling him to do "bad things" such as curse in church.  He also indicated that the voices include thoughts that others might hurt him.  He denied suicidal ideation, his mood and affect were normal, he had good concentration, and he reported good appetite and sleep.  The Veteran was assigned a GAF score of 53.  

The Veteran was seen again in August 2009 when he walked into the clinic upset and angry.  He indicated that he would lose control "if people continue to talk to him."  The Veteran indicated that he was angry with his coworker and supervisor and felt that he needed to go home before he did "something."  The clinician discussed positive alternative behavior in order to reduce the Veteran's anger.  The Veteran stated that he needed "something" to help calm him down and indicated that if he had his medication, he would take it.  

Then in September 2009, the Veteran was seen again and he complained about not being admitted to the hospital when he went to the clinic previously.  He indicated that he missed his scheduled mental health appointment the following day because he was having a panic attack.  He indicated that he had wine the day before but denied any alcohol over the holiday weekend.  He also denied drug use.  He reported that he "might hurt somebody if they mess with him" or that he "might hurt himself."  He denied suicidal ideation and he indicated that he knew the difference between right and wrong and that he is responsible for his actions.  The Veteran's affect was defensive and irritable; he reported auditory hallucinations without elaborating.  He denied suicidal ideation and had good concentration.  The Veteran was assigned a GAF of 53.

The Veteran was seen somewhat consistently from January 2010 to June 2010.  During that time, the Veteran was able to continue working, but he enrolled in an anger management class, per the requirements of his employer.  In January 2010, the Veteran reported that he continued to have auditory hallucinations and some trouble with sleeping.  He reported that a change in his medications helped.  In February 2010, he continued to report poor sleep patterns and indicated that he continues to be irritable.  In March 2010, he stated that his mood had been better, and that he was staying mostly sober, but that he had been attending alcoholics anonymous.  He also stated that he had been sleeping better.  He was assigned a GAF score of 58.  In June 2010, he was seen again to disucss his medications and was assigned a GAF score of 53.  

The above evidence demonstrates that the Veteran is entitled to an effective date from January 31, 2008 to February 10, 2008, and from April 1, 2008, for the assignment of a 70 percent disability evaluation.  According to the February 2008 VA treatment record and the February 2008 psychiatric evaluation, the Veteran's symptoms more nearly approximated those contemplated by the 70 percent rating.  First, the record indicates that the Veteran was hospitalized for his symptoms in February 2008.  Additionally, the Veteran had GAF scores ranging from 35 to 58.  The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV)).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, (e.g., depressed man avoids friends, neglects family, and is unable to work).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 reflects moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers).  The examiners consistently described the Veteran to have suicidal and homicidal ideation, auditory hallucinations, paranoid features, irritability, and frustration.  These symptoms, considered together with the frequency, duration, and severity, rise to the level of disability contemplated by the 70 percent rating.

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides that a 70 percent rating is warranted if there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.  

Considering the Veteran's occupational and social difficulties, along with his consistent symptoms of suicidal and homicidal ideation, and panic attacks, the evidence suggests that the Veteran met these criteria at least for the periods from January 31, 2008 to February 10, 2008, and from April 1, 2008.  Records subsequent to the Veteran's January 31, 2008 claim reflect a clear worsening in the Veteran's disability supporting a 70 percent disability rating.  First, the Veteran was hospitalized for his psychiatric symptoms for almost one month between February 2008 and March 2008.  Further, the Veteran consistently reported hearing voices beginning with his evaluation in February 2008.  The Veteran also consistently reported feelings of paranoia, suicidal ideation, and homicidal ideation.  In addition, the Veteran has been shown to have consistent problems in his workplace and socially, as he reported several instances in which he felt paranoia regarding his friends and family and the claims file documents that he had several altercations with his coworkers.  Additionally, his symptoms included frustration, irritation, panic attacks, anxiety, difficulty sleeping, auditory hallucinations, suicidal and homicidal ideations, and difficulty with memory.  Considering the frequency, duration, and severity of the Veteran's symptoms throughout the appeal period, the Board finds that the Veteran's symptoms more nearly approximated the criteria for a 70 percent rating, for the periods from January 31, 2008 to February 10, 2008, and from April 1, 2008.

However, the preponderance of the evidence does not support an evaluation of 70 percent prior to this date.  As noted by the February 2008 VA examiner, the Veteran did not seek VA mental health treatment from May 2006 to February 2008.  Therefore, there is no evidence of record for the year prior to the Veteran's claim that shows his schizoaffective disorder symptoms warranted a higher rating before January 31, 2008.  While the Board concedes that the Veteran has claimed that his symptoms worsened before that time, without more detail or any medical treatment records that competently reflect that worsening, the Board is unable to assign a higher rating before January 31, 2008.  As such, the Board finds that the evidence of record reflects that a 70 percent evaluation, was warranted as of January 31, 2008, but no earlier.

Resolving all reasonable doubt in favor of the Veteran, the Board finds that at least for the periods from January 31, 2008 to February 10, 2008, and from April 1, 2008, the assignment of a 70 percent schedular rating for schizoaffective disorder is warranted.  See 38 U.S.C. § 5107(b). 


II.  Earlier effective date for TDIU 

VA will grant a total rating for compensation purposes based on unemployability (TDIU) when the evidence shows that a veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16. 

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

For a veteran to prevail on a claim for a TDIU, the sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  In determining whether a veteran is entitled to a TDIU, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

In determining whether an appellant is entitled to a TDIU, the veteran's nonservice-connected disabilities and advancing age may not be considered.  38 C.F.R. § 4.19.

This Board decision has granted an earlier effective date for the Veteran's 70 percent schedular rating for schizoaffective disorder, effective from January 31, 2008 until February 10, 2008, and effective from April 1, 2008.  In addition, the Veteran was in receipt of a 20 percent disability rating for left index finger amputation, and a 10 percent disability rating for a left middle finger disability.  Therefore, for the periods from January 31, 2008 to February 10, 2008, and from April 1, 2008, the Veteran now has a combined rating of 80 percent, which meets the criteria for consideration a total disability rating under the provisions of 38 C.F.R. § 4.16(a).  Therefore, the determinative issue is whether the Veteran is shown to be unable to secure and follow a substantially gainful occupation due to his service-connected disabilities.

The Veteran was awarded a temporary total disability rating under 38 C.F.R. § 4.29 from February 11, 2008 to April 1, 2008 for a hospitalization over 21 days for his adjustment disorder with dysthymia and anxiety.  During an examination in February 2008, the Veteran indicated that he had not been employed since July 2006 because he "was having problems with his hands and dropping things."  However, at this time, he was evaluated with "significant level of confusion and poor memory."  In September 2008, the Veteran filed his claim for individual unemployability and stated in a NOD that he had "not been able to be employed for several years due to [his] service connected adjustment disorder with dysthymia and anxiety."  In February 2009, the Veteran notified a VA examiner that he had been unemployed since 1999.  He stated that it "began to be difficult for him to pick up large pieces of tile with both of his hands when he was a tile setter."  However, he indicated that after he was a tile setter, he was employed with the Postal Service until 1999.

The Veteran submitted documentation that he was employed from March 2009 until July 2010, working 40 hours per week as a housekeeping aid.  He claimed that he lost 8 hours per week due to illness, but was not clear to what "illness" he was referring. 

VA treatment records from April 2009 indicate that the Veteran reported auditory hallucinations and had just begun working at the VA medical center where he sought treatment.  He also expressed concern about his ability to keep his job.  The Veteran reported that he had stopped taking his medications, which the Veteran attributed to the fact that his medication made him sleepy.  The Veteran was encouraged to get refills for his symptoms.  In July 2009, the Veteran was escorted to the clinic by an employee health nurse because he was in danger of losing his job for falling asleep on the job.  Additional VA treatment records from August 2009 indicate that the Veteran was having problems staying awake at work, which was causing difficulties; he also reported hallucinations.  Later in August 2009, the Veteran walked into the clinic upset and angry, and he talked about losing control "if people continue to talk about him."  Alternatives to the Veteran's angry outbursts were discussed, including medication.  The Veteran went back to work after the appointment.  

In September 2009, the Veteran submitted buddy statements regarding his occupational issues.  A statement from G.M. indicates that the Veteran was suspected of being intoxicated at work and when he was asked to go to the employee health center, the Veteran declined and left his workplace "mumbling profanity" as he left the building.  The statement went on to indicate that the Veteran's behavior caused the Veteran to be taken off weekend duty "for fear of physical confrontation" and that the Veteran was denied use of the Canteen.  Another statement was provided by J.L. and indicated that the Veteran "went off" and yelled profanity at someone who was serving breakfast; a similar statement was provided by S.S., which indicated that the Veteran used profanity, but it is unclear where the event took place.  Finally, another statement, from J.F., indicates that the Veteran had a similar verbal altercation in early September 2009 while he was at work.  In September 2009, the Veteran received notification that it had been recommended that he be terminated from his position due to unprofessional behavior.  In October 2009, he received a seven day suspension.

In September 2009, a VA treatment record shows that the Veteran thought he had a panic attack, which caused him to miss his previous appointment.  The Veteran reported the use of wine, but denied the use of cocaine or marijuana.  He reported that he was not sleeping well and felt anxious during the day.  He also stated that "he might hurt somebody" if they mess with him or that he might hurt himself.  He denied suicidal ideation.  He reported knowing the "difference between right and wrong" and that he is responsible for his actions.  

In a January 2010 letter, the Veteran's employer proposed termination for the use of disruptive and unprofessional behavior; he was suspended for seven days.  The Veteran was also directed to enroll in an anger management class within 30 days of his receipt of the letter.  

In February 2010, a statement written by T.J. in September 2009 was received.  The correspondence included details of a verbal altercation with someone at the cafeteria.  The cashier informed the author of the statement that the Veteran tried to "slide through the line" without paying for his food.  The cashier told the Veteran to pay for his food and not "pass up the line" and the Veteran became angry and "extremely loud."  The statement also indicated that the Veteran had used profanity in the workplace.  Another statement from September 2009, which was received in February 2010, indicated that the Veteran engaged in a verbal confrontation with a coworker and used profanity.  

During a VA psychiatry consult in February 2010, the Veteran reported that he was "able to retain his job," but stated that he had to go to anger management class.  Also, a psychiatry emergency note from June 2010 indicates that the Veteran was irritable and angry due to confrontations with a coworker and expressed that he wanted "time off" to "cool off."  During this time, the Veteran was described as depressed and angry but was continuously employed in housekeeping.  This suggests that he was in treatment to help him manage his occupational stress and that he was still able to work.

In August 2010, during a mental disorders VA examination, the examiner noted that the Veteran had been terminated from his employment at the VA medical center due to inappropriate behavior and anger issues.  The examiner noted that the Veteran had become verbally agitated a week prior to the examination and reached into his pocket for a knife before he calmed down.  The examiner further indicated that the Veteran frequently became angry with his wife and was verbally aggressive or threw things at her.  The Veteran reported having paranoid delusions, hallucinations, ritualistic behavior, and disorganized speech.  He also reported depressed mood, diminished interest or pleasure, insomnia, energy loss, sense of worthlessness, poor concentration, hearing voices, and suicidal ideation.  The Veteran told the examiner that he had tried to confront someone with a shotgun, but instead the Veteran poured bleach on the person he thought had been following him.  The Veteran stated that he needed to check himself into the hospital because things had gotten crazy for him the last couple of weeks, and he did not want to hurt anyone.  The examiner diagnosed the Veteran as having schizophrenic disorder, with chronic symptoms, which he stated were experienced either daily or near daily.  The examiner opined that the Veteran's symptoms caused total social and occupational impairment, and that with continued mental health, the Veteran may be able to return to work in limited settings.

The Board notes that the Veteran completed high school and two years of college, as indicated by his September 2008 and September 2010 Applications for Increased Compensation based on Unemployability.  The Veteran reported that he worked as a janitor for the American Postal Union from January 1998 to August 1999 and stated that he left the job because of his disability.  He indicated that he had not tried to obtain employment since that time.  The Veteran did not provide any more information or details about his unemployment or reasons for leaving the American Postal Union in August 1999.  On his September 2010 form, the Veteran indicated that he had problems working since July when he was let go from the VA medical center because of his disability.  The Veteran indicated that he lost "a lot of time" because his symptoms cause him problems in the social and work areas.  Further, he stated that the VA found that the Veteran had behavior problems from his disability.  

The Board acknowledges the Veteran's statements that he was unable to work prior to March 2009, when he obtained employment as a housekeeping aid.  It is noted that the Veteran himself stated that he continued in that position for 16 months, illustrating that he was able to obtain employment, albeit with some difficulties, but was not able to maintain such employment.  The Board recognizes that the Veteran exhibited difficulties with his coworkers, which resulted in disciplinary measures on two separate occasions while he was employed between March 2009 and July 2010.  The Veteran reported in February 2008 that he volunteered at his church; the Board draws a distinction between the Veteran's capability to work in a volunteer capacity at the church where he was a member and his ability to obtain and maintain substantially gainful employment, however.  

The Board is cognizant of the difficulties caused by the Veteran's service-connected schizoaffective disorder, in particular as these symptoms related to the Veteran's ability to work with others and maintain employment.  The evidence indicates that the Veteran had trouble working with others, as illustrated by his numerous verbal confrontations with fellow employees, and the two documented disciplinary actions by his VA employer during his 16 month employment at the VA medical center.  The Board observes that the Veteran would have needed to find employment whereby he could avoid working directly with others, which suggests that any jobs that involved customer service would not be feasible.  Additionally, the Board recognizes that the Veteran's educational background indicates that he completed high school and two years of college education.  However, given the Veteran's extensive difficulties in both occupational and social settings, it does not appear that the Veteran would have been able to obtain and maintain employment in any position that would require him to work with others, including members of the public, coworkers, or supervisors.  

The Board also acknowledges that the evidence shows a worsening of his schizoaffective disorder symptomatology as of January 31, 2008.  Indeed, the assignment of the 70 percent schedular rating is recognition of that fact, and that rating contemplates the severity, frequency, and duration of the Veteran's psychiatric symptoms.  This rating is deemed warranted due to the fact that, throughout the period on appeal, the Veteran reported severe paranoia, suicidal and homicidal ideation, frequent interpersonal difficulties with his coworkers, depression, irritability, frustration, erratic sleep and energy patterns, memory difficulties, and hallucinations.  The Board also notes that the August 2010 VA examiner noted that the Veteran still may be able to return to work in certain settings, though the examiner did not further describe what types of work the Veteran may be capable of performing.  The Board further recognizes that the Veteran has maintained that he has been unemployable throughout the duration of his claim.  Given the Veteran's educational and occupational history, the severity of his symptoms, and the constraints noted above, and resolving all doubt in favor of the Veteran, the weight of the competent, probative evidence indicates that the Veteran as likely as not has been prevented from obtaining and retaining substantially gainful employment as a result of his service-connected disabilities as of January 31, 2008, the date of his phone call to the VA medical center wherein he reported a worsening of his service-connected schizoaffective disorder symptoms.

In summary, the Veteran met the criteria for a TDIU as of January 31, 2008; the Board finds that the Veteran's service-connected schizoaffective disorder rendered him unemployable as of that date.  Accordingly, entitlement to a TDIU, for the periods from January 31, 2008 to February 10, 2008, and from April 1, 2008, is granted.  Reasonable doubt has been resolved in favor of the Veteran.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


	(CONTINUED ON NEXT PAGE)




ORDER

For the periods from January 31, 2008 to February 10, 2008, and from April 1, 2008, the assignment of a 70 percent schedular rating for schizoaffective disorder is granted, subject to the laws and regulations governing the award of monetary benefits. 

For the periods from January 31, 2008 to February 10, 2008, and from April 1, 2008, for entitlement to a TDIU due to service-connected schizoaffective disorder is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


